EXHIBIT 10.100

RETIREMENT AND RELEASE AGREEMENT

          THIS RETIREMENT AND RELEASE AGREEMENT is made and entered into as of
July 25, 2005, by and between JACK KRINGS, an individual (hereinafter referred
to as “Krings”), and Consumer Programs Incorporated, a Missouri Corporation, on
behalf of itself and its affiliated corporations (hereinafter referred to,
alternatively and collectively, as “CPI”).

          WHEREAS, Krings has served as a key executive of CPI; and

          WHEREAS, Krings has decided to retire; and

          WHEREAS, Krings is entitled to certain benefits under his Employment
Agreement with CPI dated as of September 5, 2001 (the “Employment Agreement”)
and under various benefit plans of CPI; and

          WHEREAS, CPI and Krings desire that Krings’ benefits be valued and
paid out in accordance with the terms set forth in this Agreement; and

          WHEREAS, CPI desires to award to Krings certain benefits in addition
to any to which he may be entitled under the Employment Agreement and the
various benefit plans of CPI (hereinafter, the “Special Retirement Benefits”);

          NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements contained herein, the parties hereby agree as follows:

          1. Retirement.  Krings shall retire from employment with CPI as of
Monday, July 25, 2005 (the “Retirement Date”).

          2. Special Retirement Benefits.

          (a)     CPI shall pay to Krings the gross amount of Six Hundred Fifty
Thousand Dollars ($650,000.00) in a lump sum on January 26, 2006.

          (b)      Subject to the approval of the Compensation Committee
operating as the Stock Option Committee under the CPI Corp. Stock Option Plan,
which consent shall not be unreasonably withheld, Krings shall have the right to
exercise previously granted options to purchase common stock, as described on
Exhibit B, attached hereto, until July 25, 2006.

          (c)      CPI shall engage Krings as an independent consultant on the
terms set forth on Exhibit A.

          3.      Other Benefits. CPI shall also pay or provide to Krings (or in
the event of his death prior to payment, to his estate or beneficiaries) the
following benefits in accordance with the Employment Agreement or other CPI
benefit plans and programs:

          (a)     Base salary through the Retirement Date, based on the annual
rate of Three Hundred Sixty-five Thousand Dollars ($365,000.00);

          (b)     All of Krings’s unused vacation as of the Retirement Date;

          (c)     All of Krings’s vested and accrued benefits under the CPI
Corp. Profit Sharing Plan and Trust (the “Profit Sharing Plan”), in accordance
with the terms of the Profit Sharing Plan;

and

          (d)      Continued indemnification rights and benefits for Krings’s
service as an executive officer of CPI in accordance with CPI’s by-laws.

--------------------------------------------------------------------------------



          4. Release.

          In consideration of the payment by CPI to Krings of the Special
Retirement Benefits described in Section 2 above, Krings does hereby release and
forever discharge CPI, its affiliated corporations, and their respective
directors, officers, employees and agents, from any and all claims, causes of
action, liabilities and obligations, of any kind whatsoever (except those
arising under this Agreement), whether known or unknown, arising directly or
indirectly out of Krings's employment by CPI, the termination thereof, or the
Employment Agreement, including, but not limited to, any claims arising under or
in connection with the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, Title VII of the Civil
Rights Act of 1964, the Equal Pay Act, the Fair Labor Standards Act, the
Occupational Safety and Health Act, the Employee Retirement Income Security Act,
the Older Workers Benefit Protection Act, 42 U.S.C. Sections 1981, 1983 and
1985, the Missouri Human Rights Act, the Missouri Service Letter Law (all such
statutes as amended), and any regulations under such authorities, or common law
of the state of Missouri, torts, breach of express or implied employment
agreement, wrongful discharge, constructive discharge, infliction of emotional
distress, defamation, or tortious interference with contractual relations.

          The purpose of the release set forth herein is to make full, final and
complete settlement of all claims, known or unknown, arising directly or
indirectly out of Krings’s employment by CPI, the termination thereof, or the
Employment Agreement (except those arising under this Agreement and Section 13
of the Employment Agreement).

          5.      Survival of Covenants. Krings acknowledges and agrees that the
covenants and agreements contained in Section 13 of the Employment Agreement,
attached hereto as Exhibit C and incorporated herein, shall survive the
execution and delivery of this Agreement and shall remain in full force and
effect in accordance with their terms, and Krings hereby affirms those covenants
and agreements. All other terms and conditions of the Employment Agreement shall
terminate on the Retirement Date.

          6.     Withholding Taxes. CPI shall have the right to withhold from
all payments due Krings hereunder to the extent required by law or regulation,
all federal, state and local income and other taxes applicable to such payments.

          7.     Modification and Waiver.  No modification, amendment or waiver
of any of the provisions of this Agreement shall be effective unless made in
writing specifically referring to this Agreement, and signed by both parties.
The failure to enforce at any time any of the provisions of this Agreement shall
in no way be construed to be a waiver of such provisions.

          8.     Severability.  The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions
hereof, and this Agreement shall be construed in all respects as if such invalid
or unenforceable provision were omitted.

          9.     Binding Effect.  This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors,
assigns, heirs and legal representatives.

          10.     Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Missouri.

BALANCE OF PAGE INTENTIONALLY LEFT BLANK

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
last date written below.

          NOTICE TO MR. KRINGS: This Agreement includes a waiver of certain
rights or claims arising prior to the date this Agreement is executed,
including, but not limited to, those rights or claims arising under the Age
Discrimination in Employment Act. You are advised to consult with an attorney
prior to executing this Agreement. CPI's offer to enter into this Agreement with
you will remain open and effective for twenty-one days from the date first
written above. You may elect to accept or reject this offer within that time
period. If you do nothing within the twenty-one day period, the offer will be
considered withdrawn by CPI.

          If you decide to sign this Agreement and release CPI pursuant to
Section 4, you will have seven days following the return of the signed document
to change your mind and revoke the Agreement. If you desire to revoke the
Agreement and release, please deliver notice of such revocation in writing to
Jane E. Nelson, CPI Corp., Legal Department, 1706 Washington Avenue, St. Louis,
Missouri 63103, on or before the close of business on the seventh day following
your execution and delivery of the Agreement. Consequently, this Agreement will
not be in effect until seven days have passed following your signing and
delivery of the Agreement.

 

 

 

Date: July 25, 2005

 

/s/ Jack Krings

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

Jack Krings, Individually



 

 

 

 

CONSUMER PROGRAMS INCORPORATED, a
Missouri corporation, on behalf of itself and its
affiliated corporations

 

 

 

Date: July 25, 2005

 

By: /s/ David M. Meyer

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

David M. Meyer

 

 

Its: Chairman and Member of the Office of the
Chief Executive


--------------------------------------------------------------------------------